Case 6:20-cv-00484-ADA Document 1-4 Filed 06/02/20 Page 1 of 16




                Exhibit 4
        Case 6:20-cv-00484-ADA Document 1-4 Filed 06/02/20 Page 2 of 16

                                                                                               USOO6356383B1

(12) United States Patent                                                         (10) Patent No.:          US 6,356,383 B1
       Cornwell, Jr. et al.                                                       (45) Date of Patent:               Mar. 12, 2002

(54) OPTICAL TRANSMISSION SYSTEMS                                            EP              O853396 A2     7/1998
        INCLUDING OPTICAL AMPLIFERS                                          JP           O72O2306 A        8/1995
        APPARATUSES AND METHODS                                              WO         WO 98/42088         9/1998

(75) Inventors: Donald M. Cornwell, Jr., Silver                                               OTHER PUBLICATIONS
                Spring; John J. Veselka, Jr.,                                Park, S.Y., et al., Feasibility Demonstration of 10 Gbit/s
                Clarksville; Stephen G. Grubb;                               Channel WDM Network Using Dynamic Gain-Controlled
                Thomas D. Stephens, both of                                  EDFAS, Electronics Letters, Mar. 5, 1998, vol. 34, No. 5.,
                      Columbia; Ruxiang Jin, Ellicott City;                  Online No. 1998O346.
                      Alistair J. Price, Columbia; Michael                   Dung, J.C., et al., Gain Flattening of Erbium Doped Fibre
                      C. Antone, Ellicott City, all of MD                    Amplifier Using Fibre Bragg Gratings, Electronics Letters,
                      (US)                                                   Mar. 19, 1998, vol. 34, No. 6. Online No. 19980446.
                                                                             Yu, A., et al., Analysis of Optical Gain and Noise Spectral
(73) Assignee: Corvis Corporation, Columbia, MD                              Properties of Erbium-Doped Fiber Amplifier Cascade, Opti
               (US)                                                          cal Amplifiers and their Application, Aug. 3-5, 1994, 1994
                                                                             OSA Technical Digest Series, V14, pp. FB1-1-3/124-126.
(*) Notice:           Subject to any disclaimer, the term of this            Masuda, H., et al., Ultra-Wideband Optical Amplification
                      patent is extended or adjusted under 35                with a 3-dB Bandwidth of 67 nm Using a Partially Gain
                      U.S.C. 154(b) by 0 days.                               Flattened Erbium-Doped Fiber Amplifier and Raman
                                                                             Amplification, Optical Amplifiers and their Application,
(21) Appl. No.: 09/540,708                                                   Aug. 3-5, 1994, 1997 OSA Technical Digest Series, V20,
                                                                             pp. MC3–1-4/4.0–3.
(22) Filed:     Mar. 31, 2000                                                Sugaya, Y., et al., Novel Configuration for Low-Noise and
                              O O                                            Wide-Dynamic-Range Er-Doped Fiber Amplifiers for
            Related U.S. Application Data                                    WDM Systems, Optical Amplifiers and their Application
(6) Psional application No. 60127.665, filed on Apr 2,                        0, is 7,365,1650SXTERIDE SEVIS.
                                                                             pp. FC3–1–4/158-161.
(51) Int. Cl. .................................................. H01S 3/00
(52) U.S. Cl. ................................... 359/334; 359/341.33                     (List continued on next page.)
(58) Field of Search ................................. 359/334, 124,         Primary Examiner Mark Hellner
                                                 359/341.33: 385/24
                                                                             (57)                   ABSTRACT
(56)                  References Cited                                       Optical Systems of the present invention include amplifiers
                U.S. PATENT DOCUMENTS                                        configured to achieve maximum signal channel in a Span
       4,315,666 A     2/1982 Hicks, Jr.                                     downstream of the transmitter and amplifier Site and tO
       4,342.499 A 8/1982 Hicks, Jr.                                         decrease the interaction between the wavelengths at high
       4.401.364 A 8/1983 Mochizuki                                          Signal channel powers. In addition, the System can include
        2 - - -a-                                                            various types of optical fiber positioned in the network to
                  (List continued on next page.)                             provide for increased signal channel powers and higher gain
              FOREIGN PATENT DOCUMENTS                                       efficiencies in the System.
EP                O 734 105 A2         9/1996                                              20 Claims, 6 Drawing Sheets
      Case 6:20-cv-00484-ADA Document 1-4 Filed 06/02/20 Page 3 of 16


                                                        US 6,356,383 B1
                                                                  Page 2


                 U.S. PATENT DOCUMENTS                                 Hansen, P.B., et al., LOSS Compensation in Dispersion
    4,616,898. A     10/1986 Hicks, Jr.
                                                                       Compensation Fiber Modules by Raman Amplification,
    4,699.452    A   10/1987   Mollenauer et al.                       OFC'98 Technical Digest pp. 20-1.
    4,728,170    A    3/1988   Robertson                               Rottwitt, K., et al., Detailed Analysis of Raman Amplifiers
    4.881,790    A   11/1989   Mollenauer                              for Long-Haul Transmission, OFC'98 Technical Digest pp.
    5,039,199    A    8/1991   Mollenaur et al.                        30-1.
    5,050949     A    9/1991   DiGiovanni                              Chernikov, S.V., et al., 10 Gbit/s Error-Free Transmission of
    5,083,874. A      1/1992 Aida et al.                               2-ps Pulses Over a 45-km Span Using Distributed Raman
    5,095,519 A       3/1992 Dorsey                                    Amplification at 1300 nm, OFC'98 Technical Digest p. 31.
    5, 191586 A       3/1993 Huber                                     Kawai, S. et al., Ultrawide 75 nm 3-dB Gain-Band Optical
    5,191,628 A       3/1993 Byron                                     Amplifier Utilizing Erbium-Doped Fluoride Fiber and
    5,228,105. A      7/1993 Glista
    5,283,686 A       2/1994 Huber                                     Raman Fiber, OFC'98 Technical Digest pp. 32-3.
    5,406,411 A       4/1995 Button et al.                             Dianov, E.M., et al., Highly Efficient 1.3 um Raman Ampli
    5,500,756 A       3/1996 Tsushima et al.                           fier, OFC'98 Technical Digest pp. 33–4.
    5.530,583 A       6/1996 Uno et al.                                Rottwitt, K., et al., A 92 nm Bandwidth Raman Amplifier,
    5,541,766.   A    7/1996   Mizrahi et al.                          OFC 98, Post-Deadline Paper PD6–1–4.
    5,557.442    A    9/1996   Huber                                   Srivastava, A. K., et al., 1 Tb/s Transmission of 100 WDM
    5,579,143    A   11/1996   Huber                                   10 Gb/s Channels over 400km Of TrueWave Fiber, OFC 98,
    5,633,974.   A    5/1997   Chia
    5,636,301 A       6/1997 O'Sullivan et al.                         Post-Deadline Paper PD10-1-4.
    5,651,085. A      7/1997 Chia                                      Masuda, H., et al., Ultra-Wideband Hybrid Amplifier Com
    5,675.432 A      10/1997 Kosaka                                    prising Distributed Raman Amplifier and Erbium-Doped
    5,694,512    A   12/1997   Gonthier et al.                         Fiber Amplifier, Electronics Letters, Jun. 25, 1998, vol. 34,
    5,696.615    A   12/1997   Alexander                               No. 13, Online No. 1998.0935.
    5,717,510    A    2/1998   Ishikawa et al.                         Takano, K., et al., An Optical Pre-Amplifier with Automatic
    5,764,406    A    6/1998   Newhouse et al.                         Gain Control Function, Proccedings of the 1995 IEICE
    5,812,710    A    9/1998   Sugaya                                  General Conference, Mar. 27-30, 1995, Fukuoka, Fukuoka
    5,815,299    A    9/1998   Bayart et al.
    5,861981.    A    1/1999   Jabr                                    Institute of Technology b-1067, p. 513.
    5,880,866    A    3/1999   Stolen                                  Zou et al., Compensation of Raman Scattering and EDFA's
    5,883,736 A       3/1999   Oshima et al.                           Nonuniform Gain in Ultra-Long-Distance WDM Links,
    5,900,969 A       5/1999   Srivastava et al.                       IEEE Photonics Technology Letters, vol. 8, No. 1, Jan. 1996,
    5,903,371 A       5/1999   Arecco et al.                           pp. 139-141.
    5,920,423. A      7/1999   Grubb et al.                            Stentz, A., et al., OSA Trends in Optics and Photonics, vol.
    5,963,361 A      10/1999 Taylor et al.                             5, Optical Amplifiers and Their Applications. From the
    5.999,548. A     12/1999 Mori et al.                               Topical Meeting, pp. 350-368, Published: Washington, DC,
    6,031,646 A       2/2000 Sniadower
    6,055,092    A    4/2000   Sugaya et al.                           USA, 1996.
    6,057.959    A    5/2000   Taylor et al.                           Wen, Senfar, et al., IEEE Phontonics Technology Letters,
    6,081,366    A    6/2000   Kidorf et al.                           Feb. 1992, vol. 4, No. 2, New York, US, pp. 189-192, IEEE
    6,122.298    A    9/2000   Kerfoot, III et al.                     Log No.: 9105789.
    6,163,636 A      12/2000 Stentz et al. .................. 385/24   Aide, K., et al., Long-Span Repeaterless IM/DD Optical
    6,181,464 B1      1/2001 Kidorf et al. ............... 359/334     Transmission Experiment over 300 KM using Optical
                  OTHER PUBLICATIONS                                   Amplifies, ICC 91, vol. 3, pp. 1228-1232, 1991, Published:
                                                                       New York, NY, USA.
Jacobovitz-Veselka, G.R., et al., Single-Stage Booster                 Grubb, S. G., Raman Amplifiers for Broadband Communi
Amplifier with Two 980 nm Pumps Stabilized by Fiber                    cations, OFC 98, OSATechnical Digest Series vol. 2, 1998,
Gratings, Optical Amplifiers and their Application, Jun.               abstract.
15–17, 1995, 1995 OSA Technical Digest Series, V18, pp.
FC4-1-4/162–165.                                                       * cited by examiner
      Case 6:20-cv-00484-ADA Document 1-4 Filed 06/02/20 Page 4 of 16


U.S. Patent               Mar. 12, 2002.       Sheet 1 of 6   US 6,356,383 B1




                 e                                     V
                                                        bib
                                                       a ya



                                           s


                   S

                                           s


                     CO
                     t




                                                   g




  o
   Case 6:20-cv-00484-ADA Document 1-4 Filed 06/02/20 Page 5 of 16


U.S. Patent       Mar. 12, 2002.   Sheet 2 of 6        US 6,356,383 B1
   Case 6:20-cv-00484-ADA Document 1-4 Filed 06/02/20 Page 6 of 16


U.S. Patent       Mar. 12, 2002    Sheet 3 of 6        US 6,356,383 B1




                                                              9.Oue?SIG
   Case 6:20-cv-00484-ADA Document 1-4 Filed 06/02/20 Page 7 of 16


U.S. Patent       Mar. 12, 2002                        Sheet 4 of 6                       US 6,356,383 B1




                    as set - - - - are as as as a -




                    --------- -----




                                      -- - - - - - - - - - - - - - - - - -




                                                                             IJY3OANJSI
   Case 6:20-cv-00484-ADA Document 1-4 Filed 06/02/20 Page 8 of 16


U.S. Patent       Mar. 12, 2002.   Sheet 5 of 6           US 6,356,383 B1




                                                     S




                                                     9o
                     ule) ueue eABee
   Case 6:20-cv-00484-ADA Document 1-4 Filed 06/02/20 Page 9 of 16


U.S. Patent       Mar. 12, 2002.   Sheet 6 of 6        US 6,356,383 B1




                   E
                   CS
                  O
      Case 6:20-cv-00484-ADA Document 1-4 Filed 06/02/20 Page 10 of 16


                                                     US 6,356,383 B1
                              1                                                                      2
        OPTICAL TRANSMISSION SYSTEMS                                   Signal merely to overcome signal attenuation. While the
        INCLUDING OPTICAL AMPLIFERS                                    development of optical amplifierS has greatly reduced the
          APPARATUSES AND METHODS                                      equipment costs associated with amplifiers in optical
                                                                       Systems, there remain Substantial operational costs. Real
             CROSS-REFERENCE TO RELATED                                estate and building acquisition and maintenance costs asso
                    APPLICATIONS                                       ciated with optical amplifiers can be a sizable portion of the
                                                                       optical System operational costs, which Suggests maximiz
  This application is a continuation-in-part (“CIP”) of com            ing the distance between optical amplifiers in an optical
monly assigned U.S. Provisional Application No. 60/127,                System. However, maximizing the distance between ampli
665 filed Apr. 2, 1999, which is incorporated herein by                fiers can reduce the maximum distance that optical signals
reference.                                                             can be transmitted before having to be regenerated to
                                                                       overcome accumulated optical noise.
      STATEMENT REGARDING FEDERALLY                                       Additional cost Savings in the System can be achieved by
    SPONSORED RESEARCH OR DEVELOPMENT                                  increasing the transmission capacity of existing optical fiber
  Not Applicable                                                  15
                                                                       compared to installing additional fiber in the System.
                                                                       Therefore, it is desirable to increase the information bit
           BACKGROUND OF THE INVENTION                                 transmission rate in the fiber and the number of wavelengths
                                                                       used to carry information to increase the information car
   The present invention is directed generally to optical              rying capacity of the fiber. However, increasing the bit rate
transmission Systems. More particularly, the invention                 of each channel generally requires the channel spacing to be
relates to amplifying optical Signals in optical transmission          increased. Furthermore, increasing the bit rate and/or the
Systems and controlling nonlinear interactions between Sig             number of channels often requires that the transmission
nal channels, as well as the amplifier Spacing in the optical          distance to be decreased, which increases the System cost.
Systems.                                                                  The ability to increase the capacity of the System is
   Optical communication Systems transmit information by          25   limited by the optical Signal degradations that occur in the
generating and Sending optical signals corresponding to the            System. Optical Signal degradation occurs via numerous
information through optical transmission media. Informa                mechanisms during transmission in optical fiber. The pri
tion transported by the optical Systems can include audio,             mary mechanisms are chromatic dispersion and various
Video, data, or any other information format. The optical              nonlinear interactions, Such as four wave mixing. The deg
Systems can be used in long distance and local telephone,              radation caused by these mechanisms increases proportion
cable television, LAN, WAN, and MAN systems, as well as                ally as either the bit transmission rate or the number of the
other communication Systems.                                           channels within a wavelength range is increased.
   Information can be transmitted optically using a broad                 Generally, information carrying Signal wavelengths, or
range of frequencies/wavelengths at high data rates and                Signal channels, are launched into the optical fiber at a
relatively low cost, which are desirable attributes for high      35   maximum signal channel power. The Signal channel power
capacity, transmission Systems. Also, multiple optical wave            decreases as it travels through the fiber until it reaches a
lengths that are combined using wavelength division mul                minimum signal power, at which time it must be amplified
tiplexing (“WDM”) techniques into one optical signal that              to prevent degradation of the Signal. Thus, for a given
can be transmitted through one optical fiber, which further            channel Spacing, the maximum signal launch power, mini
increases the data carrying capacity of optical Systems. AS       40   mum Signal power, and the attenuation of the fiber establish
Such, optical fiber transmission Systems have emerged as a             the maximum amplifier spacing in the System.
cost-effective alternative to electrical Systems for providing            The maximum Signal launch power is limited to powers
high capacity, communication Systems.                                  below which nonlinear interactions do not cause unaccept
   However, optical transmission Systems are not free from             able Signal degradation. The Spacing of the channels as well
attenuation and various forms of degradation that limit the       45   as other factors, Such as the Signal channel polarization,
performance of the Systems. For example, optical fiber is not          affect the maximum signal launch power. Safety concerns
a perfect transmitter of electromagnetic radiation in the              may further limit the total power that can be launched into
optical Spectrum. Thus, the intensity of an optical signal will        the fiber. The minimum Signal power is determined based on
attenuate as it travels through the fiber, due to Scattering           the minimum acceptable Signal to noise ratio required to
from fiber material imperfections and other degradation           50   reliably transmit information through the System.
mechanisms. In addition, optical noise, from Signal                       The development of optical fiber technology has resulted
attenuation, chromatic dispersion, nonlinear interactions,             in fiber having very low attenuation levels (0.25 dB/km)
and other Sources, will accumulate and propagate in the fiber          compared to older fiber designs (>0.30 dB/km) in the
along with the Signal further degrading the quality of the             wavelength range around 1550 nm. The lower loss fiber
Signal. Furthermore, optical Systems generally are not oper       55   allows amplifiers to be separated by greater distances for
ated in the identical manner, which requires that interfaces           Signal transmitted at a given power level and/or lower power
be provided to interconnect different optical Systems.                 Signals to be transmitted over greater amplifier spacings.
   It is therefore necessary to regenerate optical signals                The different optical fibers used in systems introduce
being transmitted through the optical System to overcome               different amounts of chromatic dispersion as a function of
the three primary limitations on optical transport, namely: 1)    60   optical wavelength. Chromatic dispersion in Standard Single
optical signal attenuation, 2) optical noise accumulation, and         mode, Silica-based, optical transmission fiber, Such as SMF
3) optical System interconnectivity. The regeneration of               28, generally varies as a function of wavelength. Average
optical Signals can be performed either optically or electri           dispersion values in Standard Silica-based fiber are approxi
cally.                                                                 mately -17 pS/km/nm in the 1550 nm low loss optical
   The development of optical amplifiers greatly reduced the      65   transmission window, whereas the wavelength at which Zero
cost of optical systems, and WDM systems in particular, by             dispersion occurs (the “Zero dispersion wavelength') is
essentially eliminating the need to electrically regenerate            typically around 1300 nm.
      Case 6:20-cv-00484-ADA Document 1-4 Filed 06/02/20 Page 11 of 16


                                                     US 6,356,383 B1
                              3                                                                       4
   In optical transmission Systems employing Standard trans            a span downstream of the transmitter and amplifier Sites and
mission fiber, chromatic dispersion can Severely degrade the           to decrease the interaction between the wavelengths at high
optical Signal quality and thereby limit the maximum trans             Signal channel powers. In addition, the System can include
mission distance. Numerous methods have been developed                 various types of optical fiber positioned in the network to
to effectively counteract dispersion in the standard fiber. For        provide for increased signal channel powers and higher gain
example, dispersion compensating (“DC) fibers have been                efficiencies in the System.
developed that have high dispersion rates, on the order of                In various embodiments, fiber Bragg gratings and other
10 pm/km/nm, that are opposite in sign from transmission               devices are used to control the optical noise in the optical
fiber. The DC fibers can be inserted into the transmission             energy Supply by optical Sources, Such as Semiconductor
fiber at various locations to maintain the absolute dispersion         laser diodes, to provide for lower noise pump Sources. The
in the System to within a desired range.                               lower noise pump Sources can be used to Supply optical
   New transmission fibers have been designed to minimize              energy for amplification to various optical amplifiers, Such
the chromatic dispersion in the 1550 nm window. The new                as Raman and erbium/rare earth doped fiber amplifiers and
fiber types, generally referred to as low dispersion (“LD')            to control the noise figure of the amplifier.
fiber, have much lower dispersion than standard fiber in the      15
                                                                          In addition, the System can include composite gain flat
range +5 pm/km/nm for non-zero dispersion shifted (“NZ                 tening filters that are used to modify the gain profile pro
DS”) fiber, such as Truewave, LEAF, and LS, and even                   duced over a plurality of optical amplifiers. The composite
lower for Zero dispersion shifted (“DS”) fibers. The LD                gain flattening filter provides flexibility in the operation of
fiberS facilitate the optical Signal transmission over Substan         the individual amplifiers, which can be dynamically con
tially longer distances before Substantial signal degradation          trolled to accommodate changes in the System and to the
occurs as a result of chromatic dispersion. In addition, DC            optimize the performance of the composite filter.
fiberS also have been developed to compensate for disper                  Accordingly, the present invention addresses the afore
Sion in LD fibers.
                                                                       mentioned concerns by providing optical Systems
   However, a problem with LD fiber arises from the inter         25   apparatuses, and methods having increased performance and
relation of chromatic dispersion and nonlinear interactions.           reliability. These advantages and others will become appar
High rates of dispersion tend to decrease nonlinear interac            ent from the following detailed description.
tions between closely spaced wavelengths, because the
relative velocity of the channels, or “walk-off, decreases                   BRIEF DESCRIPTION OF THE DRAWINGS
the interaction time between the channels. In LD fiber there
is much less walk-off between adjacent closely spaced                    Embodiments of the present invention will now be
channels resulting in longer interaction time between                  described, by way of example only, with reference to the
channels, which increases the nonlinear interaction and                accompanying drawings for the purpose of illustrating
resulting degradation of the signal channels.                          present embodiments only and not for purposes of limiting
  Nonlinear interactions in LD fiber can be decreased in the           the same, wherein like members bear like reference numer
                                                                  35   als and:
System by increasing the Spacing between adjacent channels
or decreasing the Signal channel power. However, increasing              FIGS. 1-2 show optical communication systems of the
the channel spacing generally reduces the total number of              present invention;
channels in the System. Likewise, decreasing the Signal                  FIGS. 3(a&b) show signal power versus distance curves
channel power generally requires a corresponding decrease         40
                                                                       in the present invention;
in the amplifier Spacing and the transmission distance                    FIGS. 4-5 show optical amplifier embodiments of the
between electrical regeneration sites.                                 present invention; and,
   The limitations imposed by nonlinear interactions become               FIGS. 6-7 show Raman gain profiles.
increasing problematic for LD fibers at relatively low trans                      DESCRIPTION OF THE INVENTION
mission capacities and Short distances. The current methods       45
of reducing the nonlinear interactions in LD fiber greatly               FIG. 1 shows an embodiment of an optical system 10, in
decreases the optical System capacity and performance com              which an optical energy pump Source 12 is deployed
pared to equivalent Systems employing Standard fiber.                  between two optical nodes 14. The optical system 10 can be
   The capacity limitation resulting from non-linear interac           controlled by a network management System 16 and pump
tions is not limited to LD fiber, but also plagues Standard       50   Sources 12 configured to operate in one or more Serially
fiber, transmission Systems. This limitation will require              connected point to point links (FIG. 1) or in multi
increased capital and operating expenditures to expand                 dimensional networks (FIG. 2). The network management
optical communication System capacity. Accordingly, there              System 16 can communicate with the various nodes and
is an extremely pressing need to overcome the fiber limita             elements in the optical Systems 10 via wide area, data
tions in current optical Systems to allow continued growth in     55   communication networks external to the System 10 and/or
communication Systems and communications based tech                    Supervisory optical channels within the system 10.
nology.                                                                   The optical nodes 14 can be interconnected optically via
        BRIEF SUMMARY OF THE INVENTION                                 guided and unguided transmission media, which is typically
                                                                       optical fiber waveguide 18. Optical amplifiers 20 typically
   The present invention addresses the need for optical           60   will be provided along optical links 15 of sufficient length
transmission Systems, apparatuses, and methods having                  where amplification will be required to overcome optical
increased flexibility and reliability. Optical systems of the          Signal attenuation or proximate other components to over
present invention include amplifiers and methods configured            come component losses in the System 10.
to provide increased control over optical signals being                  One or more transmitters 22 can be included in the nodes
transmitted in the Systems.                                       65   14 and configured to transmit information via the optical
   In various embodiments, the optical System and amplifiers           Signals in one or more information carrying Signal
are configured to achieve maximum signal channel power in              wavelengths, or Signal channels, 2. Similarly, one or more
      Case 6:20-cv-00484-ADA Document 1-4 Filed 06/02/20 Page 12 of 16


                                                     US 6,356,383 B1
                            S                                                                         6
optical receiverS 24 can be provided in various nodes 14,               narrow or broadband filters, Such as Bragg gratings, Mach
each configured to receive one or more signal channels 2.               Zehnder, Fabry-Perot and dichroic filters, etc. Furthermore,
from the fiber 18.                                                      the combiners 32 and distributors 34 can include one or
   The optical processing nodes 14 may also include other               more Stages incorporating various multi-port device and
optical components, Such as one or more add/drop devices                filter combinations to multiplex, consolidate, demultiplex,
26 and optical and electrical Switches/routerS/cross-connects           multicast, and/or broadcast Signal channels 2 and pump
28 interconnecting the transmitters 22 and receivers 24. For            wavelengths) in the optical systems 10.
example, broadcast and/or wavelength reusable, add/drop                    In various embodiments, the optical systems 10 include
devices, and optical and electrical/digital croSS connect               transmitters 22 that are configured to launch the optical
Switches and routers can be configured via the network                  Signals below the nonlinear limits for the maximum signal
management System 22 in Various topologies, i.e., rings,                launch power. Likewise, optical amplifiers 20 are configured
mesh, etc. to provide a desired network connectivity.                   Such that the optical signals are not amplified to the maxi
   The transmitters 22 used in the system 10 will generally             mum signal power at discrete amplifier Sites. Instead, the
include a narrow bandwidth laser optical Source that pro                optical signals are amplified during transmission in the fiber
                                                                   15   18 Such that the maximum Signal channel power in the link
vides an optical carrier. The transmitterS 22 also can include
other coherent narrow or broadband Sources, Such as Sliced              15 is achieved downstream from nodes and amplifier sites
Spectrum Sources, as well as Suitable incoherent optical                using distributed amplification.
Sources, Such light emitting diodes and fiber lasers, as                  Amplification of the optical Signals to maximum power
appropriate. Information can be imparted to the optical                 during transmission generally is performed using Stimulated
carrier either by directly modulating the optical Source or by          Raman Scattering of optical energy co-propagating with the
externally modulating the optical carrier emitted by the                signal channels. The optical fiber 18 or other transmission
Source. Alternatively, the information can be imparted to an            media generally will be a Silica-based waveguide or other
electrical carrier that can be upconverted using the optical            material compositions that produces Raman Scattering of
carrier onto an optical wavelength to produce the optical          25
                                                                        optical energy in the material resulting in Raman amplifi
Signal. Similarly, the optical receiver 24 used in the present          cation of the signal channels ). However, various embodi
invention can include various detection techniques, Such                ments can include doped transmission fiber or fiber designed
coherent detection, optical filtering and direct detection, and         for use with other amplification techniques to provide for
combinations thereof. Employing tunable transmitters 22                 distributed amplification in the transmission fiber.
and receiverS 24 in the optical nodes 14 in a network, Such                By moving the location of the maximum channel power
as in FIG. 2, can provide additional versatility in the System          downstream of the transmitters 22 and the amplifiers 20, the
10.                                                                     physical distance between the optical amplifiers 20 actually
  The transmitterS 22 and receiverS 24 can be also con                  can be increased, while the effective amplifier spacing is
nected to interfacial devices 30, Such as electrical and optical        decreased. FIGS. 3(a&b) depicts optical signal power varia
cross-connect Switches, IP routers, etc., to provide interface     35   tions during transmission through the fiber 18 as a function
flexibility within, and at the periphery of, the optical System         of distance. The curve in FIG.3(a) depicts the variations in
10. The interfacial devices 30 can be configured to receive,            the Signal channel powers that are amplified by
convert, and provide information in one or more various                 co-propagating Raman amplification after being launched
protocols, encoding Schemes, and bit rates to the transmitters          into the fiber 18 and at discrete amplifier sites 1 and 2. The
22, and perform the converse function for the receivers 24.        40   distance designated as T in FIG. 3(a) shows the maximum
The interfacial devices 30 also can be used to provide                  amplifier Spacing achievable by maximizing the Signal
protection Switching in various nodes 14 depending upon the             launch power. This can be contrasted to the amplifier Spac
configuration.                                                          ing of the present invention as shown by the spacing
   Generally Speaking, N transmitters 22 can be used to                 between the launch point 0 and amplifier sites 1 and 2.
transmit M different signal wavelengths to J different receiv      45     FIG.3(b) is similar to FIG.3(a), except additional ampli
erS 24. In various embodiments, one or more of the trans                fication is provided via counter-pumped distributed ampli
mitters 22 and/or receiverS 24 can be wavelength tunable to             fication and/or concentrated amplification at the amplifier
provide wavelength allocation flexibility in the optical SyS            Site. As shown in FIG. 3(b), both co- and counter-pumping
tem 10. In addition, the system 10 can also be configured to            the fiber 18 can further increase the distance between the
carry uni- and bi-directional traffic.                             50   launch point and the first amplifier and the amplifier before
   Optical combiners 32 can be used to combine the multiple             the next node 14.
Signal channels of into WDM optical Signals, as well as                   Curve 1 in FIG. 3(b) depicts the signal power assuming
multiple pump wavelengths for transmission in the fiber                 distributed Raman gain resulting from both co-pumping and
18. Likewise, optical distributors 34 can be provided to                counter-pumping the transmission fiber 18 using an ampli
distribute the optical signal to the receivers 24, and optical     55   fier configuration similar to that shown in FIG. 4. The skilled
signal and pump wavelengths 2 to multiple paths. The                    artisan will appreciate that each pump Source 12 shown in
optical combiners 32 and distributors 34 can include various            the drawings can be configured to include various numbers
multi-port devices, Such as wavelength Selective and non                of pumps and combinations of pump wavelengths.
Selective (“passive’), fiber and free space devices, as well as           Similarly, curve 2 in FIG. 3(b) shows the effect of
polarization Sensitive devices. The multi-port devices can         60   including a concentrated, or lumped, amplifier Stage 36 at
various devices, Such as circulators, passive, WDM, and                 each amplifier site, such as shown in FIG. 5, which includes
polarization couplers/splitters, dichroic devices, prisms, dif          two concentrated amplifiers 36 for exemplary purposes. The
fraction gratings, arrayed Waveguides, etc.                             optical amplifier 20 can include one or more Serial and/or
   The multi-port devices can be used alone or in various               parallel amplifier Stages, which may include combinations
combinations along with various tunable or fixed wave              65   of one or more, distributed and concentrated amplifier
length filters in the optical combiners 32 and distributors 34.         Stages. The optical amplifiers 12 may also include remotely
The filters can include various transmissive or reflective,             pumped doped fiber or Raman amplifying fiberS 36 having
      Case 6:20-cv-00484-ADA Document 1-4 Filed 06/02/20 Page 13 of 16


                                                     US 6,356,383 B1
                               7                                                                     8
different amplification and transmission characteristics, e.g.,          In various embodiments, the fiber spans extending
dispersion, etc., than the transmission fiber 14. The remotely         between the nodes 14 and amplifier 20 are co-pumped using
pumped amplifying fiber 36 can be pumped with exceSS                   a first set of one or more pump wavelengths), and are
pump power Supplied to provide Raman gain in the trans                 counter-pumped using a Second Set of one or more pump
mission fiber 14 or via a separate fiber. In addition, the             wavelengths 22. The first and second sets of pump wave
optical amplifiers 20 can include lumped fiber amplifier               lengths 21, and 22, are selected to minimize the gain
Stages operated in deep Saturation using pump power being              variation acroSS the Signal wavelength range as described in
Supplied to other stages.                                              the incorporated references.
   Other optical Signal varying devices, Such attenuators,                The gain profile of the distributed amplification can be
filters, isolators, and equalizers can be deployed before,             controlled in various embodiments by varying the pump
between, and after various Stages of the amplifier 12 to               power delivered in each of the pump wavelengths counter
decrease the effective loSS associated with the devices.               pumping of a Span of fiber between amplifier locations.
Similarly, Signal processing devices, Such as add/drop                 While the gain profile can be controlled, the noise figure of
devices, routers, etc. can be included proximate the various           the amplifier 20 will tend to be higher for signal channels at
amplifier Stages.                                                 15   Shorter wavelengths that are amplified correspondingly by
                                                                       the shorter pump wavelengths. AS Such, the Signal to noise
   Contrary to traditional optical Systems, if the amplifier           ratio of the Signal channels tends to degrade more rapidly at
spacing is to be increased in various embodiments of the               the shorter wavelength signal channels, thereby limiting the
present invention, the Signal launch power will be decreased.          overall transmission distance of the Signal channels.
Likewise, the Signal power emerging from the optical ampli                In one aspect of the present invention, it was found that
fier Sites also will be decreased. The Signal launch power is          Selectively co-pumping the span in addition to counter
lowered to extend the distance from the transmitter 22 and
                                                                       pumping the fiber span can be used to vary the noise figure
amplifier 20 at which the signal channels will achieve                 of the amplifier 20. The co-pumping thereby provides a
maximum power. The cumulative slope of the Raman gain                  means to control the noise figure profile over the Signal
and fiber attenuation versus distance will determine the               wavelength range, in addition to the gain profile. In these
                                                                  25
location at which the maximum signal channel power will be             embodiments, co-pumping with optical energy in the shorter
achieved downstream of the nodes 14 and amplifiers 20.                 pump wavelengths can be used to lower the noise figure for
   The nonlinear interaction limit on Signal power and the             Shorter wavelength channels relative to longer wavelength
minimum power level required to provide a signal to noise              Signal channels, while tending to lower the effective noise
ratio to allow detection with an acceptable bit error rate             figure of amplifier for the entire Signal channel range.
define a transmission window for fiber. Employing various                 In exemplary embodiments, the counter-pumped, Second
coding techniques, Such as forward error correction “FEC',             set of pump wavelengths), can be equally or unequally
can expand the transmission window by enabling a finite                distributed across an entire pump wavelength range.
number of transmission errors to be corrected following                Whereas, the first set of pump wavelengths   may not
transmission. The number of transmission errors that can be       35   cover the entire pump wavelength range, but may be limited
corrected depends upon the particular coding Schemes used.             to one or more co-pump wavelengths in the shorter wave
Therefore, the Systems 10 can tolerate increased signal                length end of the range to control the noise figure. The
degradation resulting higher levels of nonlinear interactions          co-pumped wavelengths         , also can be used to provide
and lower Signal to noise ratioS.                                      Some level of Raman amplification to the shorter Signal
   Pump Sources 12 generally include one or more optical          40   channel wavelengths and to the longer pump wavelengths
Sources, or pumps, configured to introduce optical energy, or          used to counter-pump the Signal channels. For example,
pump power, in one or more pump wavelength 2 bands                     pump wavelengths ranging from approximately 1410–1490
into the fiber 18 to produce Raman gain in the optical Signal          nm can be used to counter-pump transmission fiber 18 to
wavelengths, or channels, 2. The optical Sources are typi              provide distributed Raman amplification of Signal channels
cally Semiconductor laser diodes, the emission bandwidth          45   ) in the 1520–1570 nm wavelength range. One or more
and power of which is tailored to the specific system. Other           pump wavelengths in the 1410–1430 range can be used to
narrow or broadband, coherent and incoherent Sources, Such             co-pump the transmission fiber to control the amplifier noise
as optical noise Sources, fiber lasers, light emitting diodes,         figure for the Signal channels. Similarly, other Signal channel
etc. that can provide Sufficient optical energy also can be            ranges, such as 1520–1630 nm, 1300-1310, etc. can be used
used in the system 10.                                            50   to transmit Signals depending upon the attenuation of the
   As shown in FIG. 6, the introduction of pump power in               particular fiber 18 in the system 10. It will be appreciated
one wavelength/frequency band can produce Raman ampli                  that more than one wavelength ranges can be used to
fication of optical Signal channels in another wavelength/             transmit signal channels, each of which can be amplified
frequency band. In fact, the pump wavelengths) can be                  using Raman amplification Supplied with pump power in a
Selected and the pump Source 12 operated to allow for             55   corresponding wavelength range.
dynamic control over the amplification, or gain, profile of               The selection of pump wavelengths used in the system 10
the Signal channels being amplified. Exemplary optical                 will depend upon the Signal channel wavelengths and the
amplifiers 20 providing for dynamic control are described in           type of fiber being used in the system 10 and the various
U.S. patent application Ser. Nos. 09/119,556 and 09/253,               nonlinear interactions between the wavelengths. For
819, which are incorporated herein by reference.                  60   example, Single frequency pumps can used to control non
   AS described in the incorporated references, the pump               linear interactions between the pump and Signal wavelengths
Source 12 within the amplifiers 20 can be configured to                and the location and intensity of mixing products in the
operate in concert with other optical amplifiers 20 in the             System 10. In the present invention, low speed dithering
System 10. For example, the optical amplifiers can include             below the Signal bit rate, e.g., <1 MHz, of the pump
pump Sources 12 to provide for distributed and/or concen          65   frequency can be used to minimize Stimulated Brillouin
trated amplification using counter-pumping and/or                      scattering (“SBS”) interactions and avoid non-linear
co-pumping.                                                            interactions, Such as four wave mixing. High Speed dithering
      Case 6:20-cv-00484-ADA Document 1-4 Filed 06/02/20 Page 14 of 16


                                                       US 6,356,383 B1
                                9                                                                      10
Significantly above the channel bit rate, e.g., 5x, can also be           to unsaturated regime where croSStalk is Substantially
employed, if it is only necessary to minimize SBS as in the               reduced. In this regime, co-pumped Raman amplifiers can be
prior art.                                                                used to provide additional gain in the fiber span. The walkoff
   While controlling the pump power supplied by the various               between Signal channels and the pump wavelengths also is
pump Sources 12 provides increased flexibility in controlling             affected by the dispersion difference between standard and
the gain profile of the amplifier 20, the discrete nature of the          LD fibers. The dispersion profile in LD fibers are controlled
Raman gain associated with each pump wavelength can                       by waveguide design and not material dispersion as in
introduce Some variations into the gain profile. The gain                 Standard fiber. Thus, the dispersion difference between pump
variations can accumulate, when amplifiers 20 including                   and Signals can be greater in Some LD fibers than in Standard
discrete pump wavelengths) are cascaded in the system                     fiber.
10.                                                                          In co-pumped Raman amplifiers, intensity noise in the
   In the present invention, a composite gain flattening filter           pump Sources 12 can be transferred from the pump wave
38 in combination with a plurality of Raman amplifiers to                 lengths onto the Signal channels more readily than when
collectively equalize gain variations from a desired gain                 counter-pumped. Therefore, it generally is desirable to use
profile, as shown in FIGS. 7a-7b. The composite Raman                15   pump Sources 12 that have low noise characteristics, Such as
filter can be matched to and configured to control the gain               Single frequency diodes. Also, the pump Sources 12 can
profile based on the composite pump wavelengths) of a                     generally be constructed using fiber Bragg gratings in polar
plurality of Raman amplifiers. Unlike gain flattening filters             ization maintaining ("PM") fiber pigtails on diode lasers as
of the prior art, the present invention does not attempt to               discussed in the incorporated applications to control the
perform gain filtering at each amplifier. Instead, gain flat              emission wavelength range.
tening filters 38 of the present invention are designed based                In one aspect of the present invention, the positioning of
on a composite gain variation profile from a plurality of                 the Bragg grating relative to the optical Source, e.g. laser
optical amplifiers 20, thereby reducing the extent and pre                diode, can be used to control the noise Spectra of the emitted
cision of the filtering required to control the gain profile. In          optical energy. It is generally desirable to position the Bragg
addition, the composite gain flatten filters 38 allow for the        25   grating in the PM pigtail, Such that relative intensity noise
gain in the individual amplifiers 20 to be varied without                 generated by relaxation oscillations of the external cavity are
affecting the performance of the filter 20, because the                   at Sufficiently high frequencies that the noise will not be
composite gain of the amplifiers 20 is being filtered. AS Such,           imprinted on the Signal channels. For example, positioning
the performance of the filters 38 in present invention does               the Bragg grating or other external cavity device close to the
not require each amplifier 20 to be operated in a fixed mode              output facet of the cavity can reduce the noise. In addition,
to ensure proper control of the gain profile, as in the prior art.        the output facet of the laser cavity can be provided with an
   In addition, the composite gain filtering does not require             anti-reflective (“AR”) coating and/or angled to Suppress
the precision of individual amplifier filtering, because there            relative intensity noise due to competition between external
are fewer devices used in the System which reduces the                    cavity modes and the internal lasing modes of the laser.
accumulation of errors. This provides additional flexibility         35   Generally, it is desirable to minimize the relative intensity
in the design of the filters 38. In fact, the gain profile of the         noise associated with the pumps, for example, less than
amplifiers 20 being filtered can be varied to accommodate                 -130 dB/Hz, to minimize the imprinting of noise onto the
variations in the gain flattening profile of the filter 38.               Signal channels.
   Periodic gain flattening also allows the amplifier 20 to be               In addition, fiber Bragg gratings or other bandwidth
operated dynamically to adjust for changes in the System             40   controlling devices can be used to control the emission
performance without being limited to maintaining a specific               wavelength range of the optical Sources, So the pump power
gain shape at each amplifier 20. For example, if a laser diode            can be efficiently combined through the pass band of WDM
fails in one of the amplifiers, it may be necessary to vary the           couplers and other WDM pass band devices. In the present
gain profiles in the other amplifiers to compensate for the               invention, the pump Source 12 in the amplifier 20 includes
failed amplifier. Thus, each of the amplifiers in an amplifier       45   WDM couplers having pass bands outside the pump wave
chain being gain flattened by the filter 38 can be operated to            length range required to provide Raman amplification to the
provide a different gain profile than during normal operation,            Signal channels being used in the System 10. For example,
but the composite gain profile at the filter 38 could be                  fused tapered WDM couplers can be cascaded to span the
maintained. AS Such, it is possible to compensate for System              desired pump wavelength range. Fiber Bragg gratings can be
changes and maintain System performance through the use              50   used to control the emission Spectra of the optical Sources to
of a composite Raman gain flattening filter 38.                           be within the pass bands of the couplers. These embodi
   A limitation of co-pumped Raman amplification is that                  ments can provide for a Scalable, non-Service interrupting
when the Signal channels are launched near maximum                        expansion of the Signal channel capacity of the System 10.
power, the pump wavelengths and the Signal wavelengths                    Pump wavelengths can be added to the pump Source 12 in
can cause interference with each other, which is referred to         55   the unused pass bands to expand the amplification range of
as croSStalk interference. In Saturated amplifiers, the Signal            the amplifier 20 and the available signal channel wavelength
channels can cause a pattern dependent depletion of the                   range during operation.
optical energy in the pump wavelengths, which can then be                    Additionally, the Raman gain achieved in the Span is
transferred to other signals. Crosstalk occurs in co-pumping              dependent upon the relative polarization of the Signal chan
Scenarios to a greater extent because the walk-off between           60   nels and the pump wavelengths. Polarization dependent gain
pump wavelengths and Signal channels is limited to the                    can by reduced or eliminated by depolarizing the pump light.
dispersion rate in the fiber. Whereas, in counter-pumped                  Linearly polarized output from these pumps can be coupled
Raman amplifiers, pump depletion generally is averaged,                   to polarization maintaining ("PM") fiber with its electric
because of the rate at which the pump wavelengths counter                 field vector polarized at 45 degrees to a polarization axis of
propagate relative to the Signal channels.                           65   the PM fiber to depolarize the output. Some higher power
   However, if the Signal channel powers are reduced                      applications require multiple pumps to be multiplexed
Sufficiently, the co-pumped Raman amplifier can transition                together, such as embodiments shown in FIG. 5. This can be
         Case 6:20-cv-00484-ADA Document 1-4 Filed 06/02/20 Page 15 of 16


                                                    US 6,356,383 B1
                              11                                                                    12
done using a polarization beam splitter/combiner (“PBC)               that allows for higher signal powers than in smaller LD fiber.
24 to combine the pump wavelengths. PM fiber can be                   Second section of Smaller core fibers, Such as the LD fiber,
placed after the polarization combiner 24 to depolarize the           can be used in lower Signal power regions, Such as before
light from both pumps. When the same pump wavelengths                 receivers 24 and amplifiers 20, where the smaller core fiber
are combined using a PBC the combined power is effectively            can provide increased Raman gain efficiencies. Other fibers
depolarized. However, in the absence of a depolarizer fol             can be interleaved between the first and second fiber sections
lowing the PBC, the failure of one of the two optical sources         as may be appropriate to achieve various objectives in the
will result in a linearly polarized output from the PBC.              Systems.
   The launched signal channel power and relative maxi                   The benefits associated with other fiber types could also
                                                                      be leveraged by appropriately positioning of fiber in the
mum signal channel powers at the transmitters 22 and                  transmission path. Hybrid fiber types could be most cost
amplifiers 20 can be tailored to accommodate variations in            effectively deployed at the time a new fiber path is installed,
the nonlinear interaction limits acroSS the wavelength range.         particularly in festooned and underSea Systems. In existing
For example, in LD fibers, the dispersion profile and non             Systems, retrofitting one or more different fibers into an
linear interaction profile Strongly varies acroSS the Signal          existing fiber plant may not be a cost effective proposition.
channel band. Therefore, the Signal channels can be              15
launched having varying channel powers, which can be                  However, in fiber paths that contain multiple fiber types, it
compensated by varying the Raman amplification of the                 may be possible to interleave the existing fibers, for example
channels accordingly. The net gain acroSS one complete Span           at junction boxes, to produce a hybrid fiber having increased
                                                                      performance.
between amplifiers can be made to be flat, but the nonlinear             Those of ordinary skill in the art will appreciate that
penalties can be minimized, by varying the relative signal            numerous modifications and variations that can be made to
channel powerS along the Span.                                        Specific aspects of the present invention without departing
   AS discussed in the incorporated applications, additional          from the Scope of the present invention. It is intended that
amplification may be possible by co-pumping the fiber Span            the foregoing Specification and the following claims cover
with pump wavelengths in the 1320-1410 nm range to               25   Such modifications and variations.
amplify the counter-pump wavelengths in the 1410–1490                   What is claimed is:
nm range. AS also discussed, a doped Section of fiber, i.e.,            1. A method of amplifying optical Signals comprising:
erbium, can be spliced into the Span at an appropriate                  transmitting optical Signals in a transmission media con
location, which will be pumped by remnant pump energy                      figured to transmit and provide Raman amplification of
and provide additional amplification. However, the inclusion               the optical Signals,
of a doped fiber could limit the Signal channel wavelength              counter-propagating optical energy in the transmission
range.
                                                                           media in a first pump wavelength range to produce
   The maximum signal channel launch power in LD fibers                    Raman amplification of the optical signals, wherein the
is Substantially lower than in Standard fiber. AS Such, it is              Raman amplification has a corresponding noise figure
necessary to achieve increased levels of Raman gain to           35        profile over an optical Signal wavelength range, and,
achieve LD fiber System performance that is comparable to               co-propagating optical energy with the optical signals in
the performance of Standard fiber Systems. An advantage of                 a Second pump wavelength range to vary the noise
LD fiberS is that the Raman croSS Section is generally Smaller             figure profile of the Raman amplification produced by
than Standard fiber; therefore, higher Raman gains are                     Said counter-propagating optical energy Over at least a
achievable for the same pump power in LD fibers. The             40        portion of the optical signal wavelength range;
improved Raman gain performance tends to offset to Some                 Wherein Said co-propagating includes co-propagating
extent the lower launch powers. Also, because the LD fiber                 optical energy in the Second pump wavelength range
was designed to have very low dispersion, it can reduce the                that overlaps with shorter wavelengths in the first
number of dispersion compensating components and fibers                    wavelength range.
required in the System.
   It may be desirable to combine fiber types along a Span
                                                                 45     2. The method of claim 1, wherein:
between nodes and/or amplifiers to obtain the benefits                  Said transmitting includes transmitting optical Signals in a
asSociated with each fiber type. For example, Standard fiber               signal wavelength range from 1530-1570 nm,
or higher dispersion fiber could be deployed as the trans               Said counter-propagating includes counter-propagating
mission fiber 18 in regions of the system in which the signal              optical energy in the first pump wavelength range from
                                                                 50
channel power is high. Such regions include the transmis                   1410 to 1480 nm, and,
sion fiber 18 following transmitters 22 and amplifiers 20 in            Said co-propagating includes co-propagating optical
the system 10. The use of high dispersion fiber in high power             energy in the Second pump wavelength range from
regions allows for higher maximum signal channel powers.                   1410 to 1430 nm.
   Analogously, LD fiber would be particularly useful in         55
                                                                        3. The method of claim 1, further comprising:
regions where the Signal channel power is low. For example,             imparting information onto a plurality of Signal channels,
LD fiber can be placed before amplifiers and receivers in the           determining a nonlinear interaction limit for the Signal
System, where the Signal power is low. The inclusion of LD                 channels in the transmission media;
fiber regions would Substantially decrease the Overall dis              controlling the Signal channel launch power to produce a
persion in the System, which could Substantially reduce or       60        level of nonlinear interaction below the nonlinear inter
eliminate the need for DC components and fibers.                           action limit when the Signal channels are combined into
Additionally, the higher Raman gain achievable in LD fiber                 the optical Signals as a WDM optical signal;
would enable more efficient pump utilization and distributed            combining the Signal channels into a WDM optical Signal;
amplifier performance.                                                  Said transmitting including launching the WDM optical
   In application, a first Section extending from the trans      65        Signal into the transmission media; and,
mitters 22 and output of the amplifiers 20 could be a larger            Said co-propagating including co-propagating optical
core fiber, Such as SMF-28-like standard transmission fiber,               energy with the Signal channels in the transmission
      Case 6:20-cv-00484-ADA Document 1-4 Filed 06/02/20 Page 16 of 16


                                                     US 6,356,383 B1
                              13                                                                      14
     media to amplify the Signal channels and achieve a                    12. The system of claim 11, wherein:
     maximum signal channel power below the nonlinear                      Said plurality of optical amplifiers includes a plurality of
     interaction limit at a point in the transmission media                   different pump Sources providing different amounts of
     downstream from where the WDM optical signal was                         optical energy in pump wavelengths within the pump
     launched.
  4. The method of claim 3, wherein:                                         Wavelength range; and,
  Said controlling includes controlling the Signal channel                 Said Raman gain flattening filter is configured to filter the
    launch power to vary inversely with the distance to                       composite gain profile produced by the pump wave
    over which the Signal channels are to be transmitted;                     lengths.
     and,                                                                  13. The system of claim 11, wherein said plurality of
   Said co-propagating includes co-propagating optical                  optical amplifiers includes at least one of distributed and
      energy at a power that varies directly with the distance          concentrated Raman amplifiers.
      over which the Signal channels are to be transmitted.                14. The system of claim 11, wherein:
   5. The method of claim 3, wherein said method includes
counter-propagating optical energy to provide Raman gain                   at least one of Said processing nodes is configured to
                                                                   15
in the Signal channels in the transmission media.                             launch optical Signals into Said transmission media at a
  6. The method of claim 3, wherein:                                          power below a nonlinear interaction limit of Said trans
   Said imparting includes imparting the information onto                    mission media;
      signal channels in the 1520–1630 nm wavelength                       at least one pump Source positioned to co-propagate
      range, and,                                                            optical energy with the optical Signals in Said transmis
   Said co-propagating includes co-propagating optical                       Sion media to amplify the Signal channels and achieve
      energy in the 1400-1520 nm wavelength range to                          a maximum signal channel power below the nonlinear
      provide Raman gain to the Signal channels.                             interaction limit at a point in the transmission media
   7. The method of claim 3, further comprising:                             downstream from Said first processing node.
   providing at least one pump Source configured to Supply         25      15. The system of claim 14, wherein:
      the optical energy in one or more pump wavelengths
      having a low relative intensity noise.                              Said System includes at least one optical amplifier con
   8. The method of claim 7, further comprising counter                      figured to amplify the Signal channels passing through
propagating the optical energy from at least one of the pump                 Said amplifier;
Sources relative to the optical Signals to provide Raman                  Said at least one pump Source includes at least one pump
amplification of the optical Signals.                                        included with Said optical amplifier and configured to
   9. The method of claim 7, wherein said providing includes                 co-propagate optical energy with the optical Signals to
providing the at least one pump Source including a laser                      amplify the Signal channels and achieve a maximum
having a Bragg grating positioned to relative to the laser to                Signal channel power below the nonlinear interaction
form an external cavity to control relative intensity noise of     35        limit at a point in Said transmission media downstream
the optical energy.                                                          from Said optical amplifier.
   10. The method of claim 9, wherein said providing                       16. The system of claim 15, wherein said optical amplifier
includes providing the laser with an output facet that                  includes pump Sources configured to introduce optical
includes at least one of an anti-reflective coating and an              energy co-propagating and counter-propagating with the
angled output facet.                                               40   Signal channels in Said transmission media to amplify the
   11. An optical System comprising:
   at least two optical nodes configured to transmit and                Signal channels.
      receive optical signals between Said nodes via a trans               17. The system of claim 14, wherein said system includes
      mission media configured to provide Raman amplifi                 launching signal channels in the 1520–1630 nm transmis
      cation of the optical Signals,                                    Sion range, and,
                                                                   45
   a counter-pump Source configured to counter-propagate                  Said at least one pump Source provides optical energy in
      optical energy in the transmission media in a first pump               the 1400-1520 nm wavelength range to amplify the
      wavelength range to produce Raman amplification of                     Signal channels via Stimulated Raman Scattering.
      the optical signals, wherein the Raman amplification                 18. The system of claim 14, wherein said transmission
      has a corresponding noise figure profile over an optical     50   media includes optical fiber.
      Signal Wavelength range;                                             19. The system of claim 14, wherein said transmission
   a co-pump Source configured to co-propagate optical                  media includes at least first and Second fiber Sections,
      energy with the optical Signals in a Second pump                  wherein
      wavelength range to vary the noise figure profile of the            Said first fiber Section has a first core diameter and is
      Raman amplification produced by Said counter                 55        disposed between the node transmitting optical Signals
      propagating optical energy over at least a portion of the              and the Second fiber Section, and,
      optical Signal Wavelength range;                                    Said Second fiber Section has a Second core diameter that
   a plurality of optical amplifiers disposed between said                   is less than the first core diameter and is disposed
      optical nodes and configured to optically amplify the                  between the node receiving optical Signals and the first
      optical signals passing between said nodes, wherein          60        fiber section.
      Said optical amplifiers include pump Sources config                 20. The system of claim 19, further comprising at least
      ured to provide optical energy in a pump wavelength               one optical amplifier disposed between Said at least two
      range to produce Raman amplification of the optical               optical nodes and configured to amplify optical signals
      Signals, and,                                                     passing from one of the Second fiber Sections to one of the
   again flattening filter configured to filter a composite gain   65   first fiber sections.
      profile produced by Said plurality of optical amplifiers
      and impart a desired gain profile to the optical Signals.
